DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  there should be comma before “and” at the end of line 6.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  there should be an “in” before “the axial direction” in the second line (i.e. the previous “in” was likely inadvertently struck through).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016105047 (DE ‘047).
With regard to claim 1, DE ‘047 discloses a seal (100, as seen in Figs. 1 and 3) comprising: a first portion (e.g. the portion including 109a and b denoted) having a first width (e.g. B1+B2 as seen between Figs. 1-3) that extends in a radial direction (i.e. the horizontal direction in the Figs.) of the seal, a second portion (e.g. including the rest of the seal) that is joined with the first portion (as seen in Figs. 1 and 3) and having a second width (e.g. B1 as seen between Figs, 1-3) that is smaller than the first width (as seen in Figs. 1 and 3), and a first recess (112) that is located in the first portion (as seen in Figs. 1 and 3) to reduce a width 10expansion of the first portion when the seal is compressed in an axial direction (i.e. the vertical direction of the page) of the seal (i.e. as seen in Fig. 1 the first recess will have the claimed intended use/capability at least to some extend and under some uses as it at least reduced the amount of material (versus the recess not being there) and thus with less material less expansion in the width direction is possible under some load conditions. Additionally it is substantially the same as Applicant’s and would have the same capabilities).

With regard to claim 2, DE ‘047 discloses in sequence (as seen in Fig. 3 going in sequence around the cross-section shown), an upper side section (e.g. including 109a, 112, 109b), an outer side section (e.g. including 106, 103c, 108), a first lower side section (e.g. including 105, 103b), a first inner side section (e.g. including 107, 103a, 104), a second lower side section (e.g. including the part joining 104 to 111) and a second inner side section (e.g. including 111) joining the upper side section (as seen in Fig. 3) and configured to face a product when the seal is arranged to provide sealing between two components (examiner notes this is an 

With regard to claim 3, DE ‘047 discloses a first protrusion (109b) that is arranged in the upper side section (as seen in Fig. 3).

With regard to claim 4, DE ‘047 discloses a second protrusion (109a) that is arranged on the upper side section (as seen in Fig. 3), at a location further away from the second inner side section than the first protrusion (as seen in Fig. 3 as it is radially closer to the inside and the first protrusion is radially closer to the outside).

With regard to claim 6, DE ‘047 discloses a third recess (106) that is located in the first and second portions (as seen in Fig. 3 as it is partially in each) to form a recess in the outer side section (as seen in Fig. 3).

With regard to claim 7, DE ‘047 discloses a chamfered surface (107) that joins the first lower side section and the first inner side section (as seen in Fig. 3).

With regard to claim 8, DE ‘047 discloses a first flat section (as labeled in Examiner annotated Fig. 3 below) that is arranged on the outer side section (as seen in Fig. 3, etc.), at a 


    PNG
    media_image1.png
    554
    546
    media_image1.png
    Greyscale


With regard to claim 11, DE ‘047 discloses that the seal is a hygienic seal for food processing applications (as disclosed in paragraph [0028] of the English language equivalent the seal of  DE ‘047 is capable of such an intended use as it can be made with material that meets hygiene and sanitary requirements and in the field of food technology (i.e. processing)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016105047 (DE ‘047) in view of Coonce et al. (US 6,039,319).
With regard to claim 5, DE ‘047 fails to disclose a second recess that is located in the first portion to form a recess in the upper side section. 
Coonce discloses a similar seal (as seen in Figs. 7B-D) comprising a first portion (e.g. an axial portion including at least half of the seal) and a second portion (e.g. the axial portion 

    PNG
    media_image2.png
    866
    749
    media_image2.png
    Greyscale


It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of DE ‘047 such that a second recess is 

With regard to claim 9, DE ‘047 fails to disclose that the second protrusion extends above the first protrusion in the axial direction.
Coonce discloses a similar seal (as seen in Fig. 7B) comprising a first portion (e.g. an axial portion including at least half of the seal) and a second portion (e.g. the axial portion comprising the rest of the seal), an upper side section (i.e. the respective axial facing section with the recesses and projections as seen in Fig. 7B), a first recess (e.g. as labeled in the below Examiner annotated Fig. 7B), a first projection (as labeled in Examiner annotated Fig. 7B below), and a second projection (as labeled in Examiner annotated Fig. 7B below), wherein that the second protrusion extends above the first protrusion in the axial direction (as seen in Fig. 7B).

    PNG
    media_image3.png
    363
    565
    media_image3.png
    Greyscale

.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016105047 (DE ‘047) in view of Lofdahl (US 2015/0362257).
With regard to claim 12, DE ‘047 discloses the seal of claim 2 (see the above rejection) and that the seal can be used to seal pipes (see paragraph [0019], etc. of the English language equivalent and can be used in the food processing industry (see paragraph [0028])), but fails to explicitly disclose a tubular heat exchanger comprising the seal of claim 2.
Lofdahl discloses a tubular heat exchanger (100) with a seal (as labeled in Examiner annotated Fig. 1b below).

    PNG
    media_image4.png
    407
    498
    media_image4.png
    Greyscale



With regard to claim 13, the combination discloses that the seal is arranged with the second inner side section facing a product flow channel of the tubular heat exchanger (i.e. as seen in Fig. 1 of DE ‘047 as 111 faced the interior and as seen in Fig. 1b of Lofdahl as the inner periphery of the seal would face the flow channels).

With regard to claim 14, the combination discloses that the seal is arranged between a first element (one of the flanges as labeled above) and a second element (the other of the flanged as labeled above) of the tubular heat exchanger, the second element comprises a recess (as would be seen in Fig. 1 of DE ‘047), and the second portion of the seal is located in the recess of the second element (as would be seen in Fig. 1 of DE ‘047).

With regard to claim 15, the combination discloses that the first element comprises a tube package (as labeled in Examiner annotated Fig. 1b of Lofdahl above) and the second element is a flange (as labeled in Examiner annotated Fig. 1b of Lofdahl above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar seals and heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.